NUMBER 13-08-00499-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


            IN RE: JUAN GUTIERREZ AND GUADALUPE SAUCEDA


                      On Petition for Writ of Mandamus and
                      Motion for Emergency Temporary Relief


                              MEMORANDUM OPINION
                    Before Justices Rodriguez, Garza, and Vela
                        Memorandum Opinion Per Curiam1
        Relators, Juan Gutierrez and Guadalupe Sauceda, filed a petition for writ of

mandamus and a motion for emergency relief, by which they request that this Court direct

respondents/real parties in interest to verify signatures on a petition seeking to submit a

ballot initiative proposing an amendment to the Harlingen City Charter. Respondents/real

parties in interest, the City of Harlingen, Sylvia Trevino, Chris Boswell, Larry Galbreath,

Bobby Farris, Jay Meade, Robert Leftwich, and Thomas Hushen, filed a response on

August 25, 2008 which, inter alia, requests that this Court award sanctions against relators.

See TEX . R. APP. P. 52.11


        1
         See T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions), 52.8(d) (“W hen
denying relief, the court m ay hand down an opinion but is not required to do so.”).
       The Court, having fully examined and considered the petition for writ of mandamus,

the motion for emergency relief, and the response thereto, is of the opinion that relators

have not shown themselves entitled to the relief sought. See TEX . R. APP. P. 52.8(a).

Accordingly, the petition for writ of mandamus and the motion for emergency relief are

DENIED. Moreover, we deny the request for sanctions made by respondents/real parties

in interest.



                                                PER CURIAM



Memorandum Opinion delivered and filed
on the 26th day of August, 2008.




                                            2